MEMORANDUM OF DECISION.
The Defendant, Charles Colson, appeals from a judgment of conviction of burglary, 17-A M.R.S.A. § 401(1) (1983), in Superior Court (Penobscot County), raising the single issue of the sufficiency of the evidence. A review of the record satisfies us that the triers of fact could have rationally found beyond a reasonable doubt all the elements of the offense with which the Defendant was charged, including the intention to commit theft. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.